 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    QUINCY MACK,                                      No. 2:18-cv-0636 MCE CKD P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    K. BERTHOLF,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. On October 28, 2019, defendant filed a motion for summary judgment. On

19   December 9, 2019, plaintiff was ordered to file an opposition or a statement of non-opposition to

20   the pending motion within thirty days. In the same order, plaintiff was informed that failure to

21   file an opposition would result in a recommendation that this action be dismissed pursuant to Fed.

22   R. Civ. P. 41(b). The thirty day period has now expired, and plaintiff has not responded to the

23   court’s order.

24          For the foregoing reasons, IT IS HEREBY RECOMMENDED that this action be

25   dismissed pursuant to Federal Rule of Civil Procedure 41(b).

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, any party may file written
                                                        1
 1   objections with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 3   objections shall be filed and served within fourteen days after service of the objections. The

 4   parties are advised that failure to file objections within the specified time may waive the right to

 5   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: January 21, 2020
                                                       _____________________________________
 7
                                                       CAROLYN K. DELANEY
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11   1
     mack0636.46fr
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
